SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

571
KA 12-01656
PRESENT: SCUDDER, P.J., SMITH, CENTRA, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

REMEHER PULLEY, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (William D.
Walsh, J.), rendered December 15, 2009. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a weapon
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him based upon
his plea of guilty of criminal possession of a weapon in the second
degree (Penal Law § 265.03 [1] [b]), defendant contends that his
waiver of the right to appeal is unenforceable and that his agreed-
upon sentence is unduly harsh and severe. We perceive no infirmity in
defendant’s waiver of the right to appeal. County Court adequately
advised defendant during the plea colloquy of his right to appeal, and
defendant then signed a written waiver of the right to appeal. The
record thus establishes that defendant knowingly, voluntarily and
intelligently waived the right to appeal (see generally People v
Lopez, 6 NY3d 248, 256), and that valid waiver forecloses any
challenge by defendant to the severity of the sentence (see id. at
255; see generally People v Lococo, 92 NY2d 825, 827; People v
Hidalgo, 91 NY2d 733, 737).




Entered:    June 14, 2013                          Frances E. Cafarell
                                                   Clerk of the Court